 



Exhibit 10.4
SAPIENT CORPORATION
RESTRICTED STOCK UNITS
AGREEMENT
     In recognition of the important contributions that the employee whose name
appears on the Notice attached to this Agreement and incorporated herein by this
reference (the “Employee”) makes to the success of Sapient Corporation (the
“Company” or “Sapient”) and its Affiliates (together with the Company, the
“Company Group”), pursuant to the Sapient Corporation 1998 Stock Incentive Plan
(the “Plan”), the Company hereby grants to the Employee the Restricted Stock
Units Award described below.

1.   The Restricted Stock Unit Award. The Company hereby grants to the Employee
the number of restricted stock units (the “Units”) set forth on the Notice,
subject to the terms and conditions of this Agreement and the Plan. An Award
shall be paid hereunder, only to the extent that such Award is Vested, as
provided in this Agreement. The Employee’s rights to the Units are subject to
the restrictions described in this Agreement and the Plan in addition to such
other restrictions, if any, as may be imposed by law.

2.   Definitions. The following definitions will apply for purposes of this
Agreement. Capitalized terms not defined in this Agreement are used as defined
in the Plan and the Notice.

  (a)   “Agreement” means this Restricted Stock Units Agreement granted by the
Company and agreed to by the Employee.     (b)   “Award” means the grant of
Units in accordance with this Agreement.     (c)   “Common Stock” means common
stock of the Company, $.01 par value.     (d)   “Fair Market Value” means the
per share closing price of a share of Sapient Common Stock on the Nasdaq trading
day immediately preceding the applicable Vesting Date.     (e)   “Grant Date”
means the date designated as the Date of Grant on the Notice.     (f)   “NASDAQ”
means the Nasdaq Stock Market.     (g)   “Notice” means the Notice of Restricted
Stock Units Award attached to this Agreement and incorporated herein by
reference.     (h)   “Payment Date” means, as to Vested Units, within 30 days of
the date on which the Units become Vested.

 



--------------------------------------------------------------------------------



 



  (i)   “Unit” means a notional unit which is equivalent to a single share of
Common Stock on the Grant Date, subject to Section 4.     (j)   “Vested” means
that portion of the Award to which the Employee has a nonforfeitable right.    
(k)   “Vesting Dates” means the dates listed in the Vesting Schedule on the
attached Notice.

3. Vesting.

  (a)   An Award shall become Vested only upon the Vesting Dates as set forth in
the Vesting Schedule, except as otherwise provided herein or determined by the
Company in its sole discretion. No portion of any Award shall become Vested on
the Vesting Date unless the Employee is then, and since the Grant Date has
continuously been, employed by a member of the Company Group.     (b)   In the
event that the Employee’s employment terminates prior to a Vesting Date for any
reason, including without limitation (1) death, (2) disability, or (3)
termination by the Company or the Company Group, or (4) other termination of
employment, any portion of the Award that has not then become Vested will be
forfeited automatically.     (c)   In the event of a merger or acquisition of
the Company in which the Company is not the surviving entity, or a sale of
substantially all of the Company’s assets, the Company may, in its sole
discretion, accelerate the Vesting of all or any portion of any Award, unless
the surviving entity agrees to assume or provide substituted awards in respect
of the portion of the Awards that have not yet become Vested.

4.   Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the Common Stock, the Award shall be equitably
adjusted.

5.   No Voting Rights/Dividends. The Award shall not be interpreted to bestow
upon the Employee any equity interest or ownership in the Company Group prior to
the Payment Date. The Employee is not entitled to vote any Common Stock by
reason of the granting of this Award or to receive or be credited with any
dividends declared and payable on any Common Stock underlying any Award prior to
any Payment Date

6.   Payment of Award. On the Payment Date, the Company shall issue to the
Employee that number of shares of Common Stock as equals that number of Units
which have become Vested.

7.   Employment Rights. This Agreement shall not create any right of the
Employee to continued employment with the Company or the Company Group or limit
the right of the Company Group to terminate the Employee’s employment at any
time and shall not create any right of the Employee to employment with the
Company Group. The Employee acknowledges and represents to the Company that the
Employee has not been

-2-



--------------------------------------------------------------------------------



 



    induced to receive any Award by expectation of employment or continued
employment. Except to the extent required by applicable law that cannot be
waived, the loss of the Award shall not constitute an element of damages or
indemnity in the event of termination of the Employee’s employment even if the
termination is determined to be in violation of an obligation of the Company
Group to the Employee by contract or otherwise.

8.   Unfunded Status. The obligations of the Company Group hereunder shall be
contractual only. The Employee shall rely solely on the unsecured promise of the
Company and nothing herein shall be construed to give the Employee or any other
person or persons any right, title, interest or claim in or to any specific
asset, fund, reserve, account or property of any kind whatsoever owned by the
Company Group.

9.   No Assignment. No right or benefit or payment under the Plan shall be
subject to assignment or other transfer nor shall it be liable or subject in any
manner to attachment, garnishment or execution.

10.   Withholding. The Company’s obligation to deliver to the Employee shares of
Common Stock under an Award shall be subject to the satisfaction of all
applicable federal, state and local income and employment tax withholding
requirements as determined by the Company Group (“Withholding Taxes”). To
satisfy any Withholding Taxes due upon vesting of the Employee’s Units, the
Employee agrees to pay to the Company, or make provision satisfactory to the
Company for payment of, any Withholding Taxes, no later than the Payment Date.
The Company and any Affiliate may, to the extent permitted by law, deduct any
such tax obligations from any payment of any kind due to the Employee. Such
withheld amounts shall include shares retained from the Award creating the tax
obligation, valued at their Fair Market Value on the date of retention.

Further, as a condition of receiving any Vested Award, the Employee hereby
agrees to the terms of the Irrevocable Standing Order to Sell Shares (the
“Standing Order”), attached as Exhibit A. Pursuant to the Standing Order, and in
lieu of taking the actions described in the immediately preceding paragraph of
this Section 10, the Company, in its sole discretion, may require, and, in such
event the Employee agrees, to the following:

  (a)   The Employee authorizes the Company’s agent to sell, at the market price
and on each Vesting Date (or the first NASDAQ trading day thereafter if a
Vesting Date is a day in which NASDAQ is closed), the number of Vested shares
that, per the Company’s instructions to its agent, is necessary to obtain
proceeds sufficient to satisfy the Withholding Taxes. The Employee understands
and agrees that the number of shares that such agent will sell will be based on
the closing price of the Common Stock on the NASDAQ trading day immediately
preceding the Vesting Date.

  (b)   The Employee agrees that the proceeds received from the sale of Vested
shares pursuant to this Section 10 will be used to satisfy the Withholding Taxes
and, accordingly, the Employee hereby authorizes the Company’s agent to pay such
proceeds to the Company for such purpose. The Employee understands that to the

-3-



--------------------------------------------------------------------------------



 



      extent that the proceeds obtained by such sale exceed the amount necessary
to satisfy the Withholding Taxes, such excess proceeds shall be deposited into
the Employee’s stock brokerage account with E*TRADE Financial or such other
third party brokerage under which the Employee maintains a brokerage account
(the “Account”). The Employee further understands that any remaining Vested
shares shall be deposited into the Account.

  (c)   The Employee acknowledges and agrees that, in the event that a market in
the Common Stock does not exist, the Employee shall pay to the Company amounts
sufficient to pay the Withholding Taxes and, to the extent that such payment is
not made, the Company shall have the right to make other arrangements to satisfy
the Withholding Taxes due upon the vesting of the Employee’s Shares.

11.   Amendment or Termination. This Agreement may be amended by mutual written
agreement of the parties.

12.   Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts.

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Sapient Corporation has executed this Restricted Stock
Units Agreement as of the ___day of ___, 200_.

            SAPIENT CORPORATION
      By:           Alan J. Herrick        Chief Executive Officer   

-5-



--------------------------------------------------------------------------------



 



         

Exhibit A
IRREVOCABLE STANDING ORDER TO SELL SHARES
I have received from the Company on a voluntary basis the right to acquire
shares of Sapient common stock (the “Shares”) pursuant to the attached
Restricted Stock Units Agreement between Sapient and me.
I understand that I must maintain a securities brokerage account with E*TRADE
Financial or such other third party brokerage (each of E*TRADE Financial or such
other third party brokerage is herein defined as the “Broker”) to participate in
the stock unit plan described in detail in the Restricted Stock Units Agreement,
and Sapient has informed me about this requirement as well as the requirements
for the opening of such a securities brokerage account so that the vested Shares
can be deposited into account. Furthermore, I understand that on each vesting
date, the vested Shares will be deposited into my stock brokerage account with
the broker and that I will incur taxable ordinary employment income (“Taxable
Income”) upon my receipt of the vested Shares. Per the terms of the Agreement,
and if so directed by Sapient, I understand and agree to do the following as a
condition of my receipt of vested Shares:
Upon each vesting date, I must sell a number of Shares that is sufficient to
satisfy all withholding taxes, as determined by Sapient or my Sapient-affiliated
employer, which are applicable to my Taxable Income (the “Withholding Taxes”).
Accordingly, I HEREBY DIRECT THE BROKER TO SELL, ON EACH VESTING DATE LISTED
ABOVE (OR THE FIRST NASDAQ TRADING DAY THEREAFTER IF A VESTING DATE IS A DAY ON
WHICH NASDAQ IS CLOSED), THAT NUMBER OF SHARES THAT, PER SAPIENT’S INSTRUCTIONS
TO THE AGENT, IS SUFFICIENT TO OBTAIN SALE PROCEEDS SUFFICIENT TO SATISFY THE
WITHHOLDING TAXES. THE PER SHARE SALES PRICE SHALL BE CALCULATED BASED ON THE
CLOSING PRICE OF A SHARE OF SAPIENT COMMON STOCK ON THE NASDAQ TRADING DAY
IMMEDIATELY PRECEDING THE APPLICABLE VESTING DATE.
I understand that the Broker will remit the proceeds of the foregoing sale
promptly to Sapient for payment by Sapient or my Sapient-affiliated employer of
the Withholding Taxes, and I authorize and direct the Broker to pay such
proceeds to Sapient for this purpose.
I acknowledge that I have not been induced to participate in any trade in return
for or as an expectation of employment or continued employment. I understand and
agree that by signing below, I am making an Irrevocable Standing Order to Sell
Shares that will remain in effect until such time as I have received all Shares
to which I am entitled under this Agreement. I also agree that this Irrevocable
Standing Order to Sell Shares is in addition and subject to the terms and
conditions of any existing Account Agreement that I have with the Broker.

-6-